          Case 3:20-cv-00209-JFS Document 14 Filed 03/31/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER BENNICK,

              Plaintiff,                 CIVIL ACTION NO. 3:20-cv-00209

              v.                          (SAPORITO, M.J.)

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


                                    ORDER

      AND NOW, this 31st day of March, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.


                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: March 31, 2021
